   Case: 4:21-cv-00253-NAB Doc. #: 4 Filed: 04/21/21 Page: 1 of 3 PageID #: 22




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 CHARLES HAMPTON, JR.,                             )
                                                   )
            Plaintiff,                             )
                                                   )
       v.                                          )         Case No. 4:21-CV-253-NAB
                                                   )
 MECC,                                             )
                                                   )
            Defendant.                             )

                         OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. On March 5, 2021, the Court ordered

plaintiff to file an amended complaint within twenty-one (21) days. ECF No. 3. Plaintiff has failed

to comply. Therefore, for the reasons discussed below, this action will be dismissed without

prejudice. See Fed. R. Civ. P. 41(b).

       Plaintiff is a self-represented litigant who is currently incarcerated at the Missouri Eastern

Correctional Center (“MECC”) in Pacific, Missouri. Plaintiff initiated this case on February 22,

2021 by filing a two-page handwritten letter, which he stated was “in regard[] to the safety and

security of the inmates of the Dept. of Corrections.” ECF No. 1. Although it is not clear from the

letter who Plaintiff wished to sue, it appears he intended for the MECC to be the sole defendant as

he failed to identify any specific individuals who allegedly violated his constitutional rights.

       Within the letter, plaintiff stated that MECC employees would “sit back and laugh[] at

people being attacked” and place inmates in administrative segregation “where the heat doesn’t

work.” Plaintiff further complained the MECC consisted of “90% Black inmates” who “openly

masturbate to all the [correctional officers] and act like pred[a]tors” by “extort[ing] the white
   Case: 4:21-cv-00253-NAB Doc. #: 4 Filed: 04/21/21 Page: 2 of 3 PageID #: 23




guys[.]” Plaintiff asserted he did not have the funds to file a lawsuit but did not submit a separate

motion for leave to commence this civil action without prepayment of the required filing fee.

       On March 5, 2021, the Court entered an Order directing plaintiff to file an amended

complaint on a Court-provided form, and to either pay the filing fee or file a motion to proceed in

forma pauperis. ECF No. 3. In the Order, the Court clearly explained that his February 22nd letter

was defective as a complaint commencing a civil action, provided plaintiff clear instructions about

how to prepare the amended complaint, and cautioned him that his failure to timely comply with

the Order would result in the dismissal of his case without further notice.

       Plaintiff’s amended complaint and motion to proceed in forma pauperis was due to the

Court on March 26, 2021. To date, however, he has neither complied with the Court’s Order, nor

sought additional time to do so. The Court gave plaintiff meaningful notice of what was expected,

cautioned him that his case would be dismissed if he failed to timely comply, and gave him

additional time to comply. Therefore, this action will be dismissed without prejudice due to

plaintiff’s failure to comply with this Court’s March 5, 2021 Order and his failure to prosecute his

case. See Fed. R. Civ. P. 41(b); see also Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a

district court has the power to dismiss an action for the plaintiff’s failure to comply with any court

order); Dudley v. Miles, 597 F. App’x 392 (8th Cir. 2015) (per curiam) (affirming dismissal

without prejudice where pro se plaintiff failed to file an amended complaint despite being

cautioned that dismissal could result from failure to do so).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.




                                                  2
   Case: 4:21-cv-00253-NAB Doc. #: 4 Filed: 04/21/21 Page: 3 of 3 PageID #: 24




       IT IS HEREBY CERTIFIED than an appeal from this dismissal would not be taken in

good faith.

       Dated this 21st day of April, 2021.



                                                    HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE




                                             3
